DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered, but they are not fully persuasive. The updated 35 USC § 101 and 103 rejections of claims 1-9 and 11-23 are applied in light of Applicant's amendments.  
The Applicant argues “. Thus, claims 1 and 13 recite technical improvements in machine utilization monitoring systems, whereby a system can inspectApplication No. 16/921,307 network transmissions and estimate usage periods for machines, including periods during which a machine may not be currently executing an operation but may nonetheless be considered "in use." (Remarks 05/18/2022)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of the mental processes grouping. 
The claimed subject matter is merely claims a method for obtaining and analyzing information regarding machine usage. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the obtaining and analyzing machine usage data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of capturing data, calculating/determining, and generating statistics can be performed by a human (mental process/pen and paper).  The practice of calculating information and statistical models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. The technological elements/computing systems are merely connected to machine(s) to receive and communicate data in a well known and ordinary way (to capture usage data and make calculations based off of collected data). Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data). The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for service project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding machine usage, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
The Applicant argues “Fung is merely the maximum delay allowed for the design to function correctly. This delay has nothing to do with estimating utilization as a function of an added duration associated with execution of an operation.” " (Remarks 05/18/2022)
In response, the Examiner respectfully disagrees. Fung teaches the ability “to determine which routing resources should be used to implement the connection. Each routing resource can be assigned a cost value based on the cost function, and an embodiment of step 320 performs a directed search to find the best routing path based on the cost values assigned to the various resources. An embodiment of the cost function can incorporate a measure of the delay from the source, or beginning of a path, to a current routing resource, a measure of the delay in the current routing resource, and a look-ahead estimated delay from the current resource to the destination.” (Fung 024. From the citation above, one of ordinary skill in the art would agree that Fung teaches the ability to estimate a delay to determine execution of an operation with the best path. Thus, the combination of Kraft, Eryurek, and Fung teach all the limitation of claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-9 and 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 13-21) and computer program product (claims 1-9, 11-12, and 22-23) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of the mental processes grouping. 
The limitations reciting the abstract idea of Mental processes, as set forth in exemplary claim 1, are: inspecting the first network transmission to determine that a first operation corresponding to the machine was executed; determining that the first operation is of a first type; based at least on the first type of the first operation, estimating a first length of a first machine usage period associated with the machine as a function of at least (a) a duration of the first operation and (b) an added duration associated with execution of the first operation; inspecting the second network transmission to determine that a second operation corresponding to the machine was executed; determining that the second operation is of a second type; based at least on the second type of the second operation, estimating a second length of a second machine usage period associated with the machine, wherein the second length is different than the first length; and generating utilization statistics for the machine based on at least the first machine usage period and the second machine usage period. Independent claim 13 recites the method for performing the CRM of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors… obtaining a first network transmission from a machine… obtaining a second network transmission from the machine…; an integrated machine performing the first operation; or one or both of a software component or a hardware component performing the first operation, the software component or the hardware component external to and in communication with the machine; wherein the first operation performed by one or both of the software component or the hardware component is a system maintenance operation; detecting execution of the first operation comprises detecting a network transmission associated with the execution of the first operation; and determining the first type comprises analyzing the network transmission to identify the first operation in metadata associated with the network transmission;  (as recited in claims 1-3, 8, 14-15, and 20).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors… ; an integrated machine performing the first operation; or one or both of a software component or a hardware component performing the first operation, the software component or the hardware component external to and in communication with the machine; wherein the first operation performed by one or both of the software component or the hardware component is a system maintenance operation;  detecting execution of the first operation comprises detecting a network transmission associated with the execution of the first operation; and determining the first type comprises analyzing the network transmission to identify the first operation in metadata associated with the network transmission;  (as recited in claims 1-3, 8, 14-15, and 20) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0118]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (4-7, 9-12, 14-19, and 21-23) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 4-7, 9-12, and 22-23“wherein one or both of the first machine usage period and the second machine usage period precedes the corresponding one of the first operation or the second operation; wherein one or both of the first machine usage period and the second machine usage period follows the corresponding one of the first operation or the second operation; wherein one or both of the first machine usage period and the second machine usage period both precede and follow the corresponding one of the first operation or the second operation; detecting execution of a third operation corresponding to the machine, wherein the first length of the first machine usage period is based on a time interval between the detection of the first operation and detection of the third operation; determine sum of the first machine usage period and the second machine usage period, determining a period of available machine time; and determining a utilization percentage based on the sum of the first machine usage period and the second machine usage period divided by the period of available machine time; wherein the first usage period comprises a duration of the first operation and an added duration associated with execution of the first operation; wherein the added duration is based on a type of the first operation; wherein the type of the first operation is used to add the added duration to one of before, after, or concurrent with the duration of the first operation to estimate the first usage period”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (4-19, and 21) recite the method for performing the CRM of claims 4-7 and 9-12. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 2, 4-7, 11-14, 16-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5528510 (hereinafter “Kraft”) et al., in view of U.S. PGPub 20020123864 to (hereinafter “Eryurek”) et al., in further view of U.S. Patent 7254789 to (hereinafter “Fung”) et al.
As per claim 1, Kraft teaches one or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising: 
obtaining a first network transmission from a machine; determining that the first operation is of a first type; based at least on the first type of the first operation, estimating a first length of a first machine usage period associated with the machine as a function of at least (a) a duration of the first operation…; determining that the second operation is of a second type; based at least on the second type of the second operation, estimating a second length of a second machine usage period associated with the machine, wherein the second length is different than the first length; and generating utilization statistics for the machine based on at least the first machine usage period and the second machine usage period;Kraft 018: The present invention uses a program that interfaces and monitors the critical machine parametric values . By providing a real time measurement of the machine performance accurate machine utilization is tracked as well as the machines process performance…002-015: A machine or work cell 10 which has an automated process controller is connected to an interface and analog-to-digital converter 11 which serves as an "equipment monitor and control adaptor". Interface 11 includes a microprocessor for interfacing the machine/work cell to a processor in block 13… FIG. 2 details the work flow through a work cell for coating semiconductor wafers with a photo resist material, exposing a pattern in the photo resist coating, and then developing and processing the coating. A brief description of the work cell process is given to illustrate a monitor process by the present invention, and to show how, in examples to follow, how particular processes are monitored on a real time basis, and compared with machine models to measure system performance… The basic process flow in the work cell is as follows. A semiconductor wafer is introduced into the work cell which is environmentally controlled. A wafer is coated (20) with a photo resist material. The coating is spun on while the wafer is on a rotating table… Next, the photo resist is baked, soft bake (23), to harden the photo resist coating. Control factors in the soft bake cycle (24) are temperature and time… Parameters (27) important during exposure are the intensity of the exposing light and the time length of the exposure…  The wafer is then hard baked (32) to harden the pattern of developed photo resist material. Time and temperature (33) are important factors during hare bake… the total wafers processed for the seven day period, and the model based percentage of utilization of the equipment. The data is also available on a real time display basis… The equipment used to perform this task normally utilizes a light integrator to compensate for variations in light source intensity by adjusting the exposure time to deliver a constant energy dose to the image plane…036: An example of machine transient is illustrated in FIG. 12. In region (A) the duration of the region, the absolute temperature at region start, and the slope of the line is of interest. In Region (B), the number of inflections, the max and min temperatures observed, and the duration of the region are all of interest.”{Examiner note: Claim 1 describes at a high level of generality, basic and well known/obvious steps for machine utilization. The prior art teaches a specific usage of such general steps. The prior art teaches the ability to determine plurality of operation types (steps 20, 23, 26, 29, and 32). Additionally, as shown in the Figure 2 (and described in the application), the prior art teaches tracking/monitoring/analyzing the time associated with each operation type, where each operation is different and has different usage periods/exposure times. Figs. 3-21 show utilization statistics.}
    PNG
    media_image1.png
    839
    525
    media_image1.png
    Greyscale

Kraft may not explicitly teach the following. However, Eryurek teaches:
inspecting the first network transmission to determine that a first operation corresponding to the machine was executed; obtaining a second network transmission from the machine; inspecting the second network transmission to determine that a second operation corresponding to the machine was executed;Eryurek 0050-0064: “The process control plant 10 also includes rotating equipment 20, such as turbines, motors, etc. that are connected to a maintenance computer 22 via a permanent or temporary communication link (such as a bus, a wireless communication system or hand held devices that are connected to the equipment 20 to take readings and which are then removed). The maintenance computer 22 may store and execute known monitoring and diagnostic applications 23 provided by, for example, CSi Systems or other any other known applications used to diagnose, monitor and optimize the operating state of the rotating equipment 20. Maintenance personnel usually use the diagnostic applications 23 to maintain and oversee the performance of the rotating equipment 20 to determine problems with the rotating equipment 20 and to determine when and if the rotating equipment 20 must be repaired or replaced. …the asset utilization expert 50 executes or oversees the execution of mathematical software models 56 of some or all of the equipment within the plant 10, such as device models, loops models, unit models, area models, etc., which are run by, for example, the computer 30 or any other desired computer within process plant 10. The asset utilization expert 50 may use the data developed by or associated with these models for a number of reasons. Some of this data (or the models themselves) may be used to provide virtual sensors within the plant 10. Some of this data, or the models themselves, may be used to implement predictive control or real time optimal control within the plant 10. Some of the data generated by the models 56 may be used by the index generation routine 51 to generate indexes which are used in other applications, such as business and process control applications.”{Examiner note: The art teaches the ability to determine a plurality operation transmission with equipment, thus teaches a first and/or second.}
Kraft and Eryurek are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft with the aforementioned teachings from Eryurek with a reasonable expectation of success, by adding steps that allow the software to determine operations with the motivation to more efficiently and accurately determine operations [Eryurek 0050].
Kraft and Eryurek may not explicitly teach the following. However, Fung teaches:
and (b) an added duration associated with execution of the first operation; Fung 021-025: “Step 310 performs a long-path timing analysis. The long-path timing analysis identifies a set of critical long paths. In an embodiment, critical long paths are identified as having the smallest long-path timing slack values. The long-path slack value of a path is: (long-path timing constraint)-(path delay). The long-path slack value represents how much delay can be added to a path before it violates its timing constraint. In some embodiments, this timing analysis produces M critical long paths, where M is an arbitrary value. In alternate embodiments, the set of critical long paths includes paths of the user design having long-path slack values below a certain threshold. In some embodiments, the set of critical long paths can be identified by performing a timing analysis to compute connection slacks from the timing constraints. After that, additional traversals can be used to try to find paths with low slack by selectively traversing through the design based on the connection slacks computed (tracing through connections with low slack). Additionally, step 310 adds the set of critical long-paths to a set of monitored paths, recording the constraints associated with those timing paths... to determine which routing resources should be used to implement the connection. Each routing resource can be assigned a cost value based on the cost function, and an embodiment of step 320 performs a directed search to find the best routing path based on the cost values assigned to the various resources. An embodiment of the cost function can incorporate a measure of the delay from the source, or beginning of a path, to a current routing resource, a measure of the delay in the current routing resource, and a look-ahead estimated delay from the current resource to the destination... The smallest slack value is based upon the estimated timing delay for the given connection if the given resource is selected, and the current delay of all other connections (only one connection is re-routed at a time). In an embodiment, the estimated timing delay for a given routing resource is the sum of the delay from the source to the current routing resource, the delay in the current routing resource, and the look-ahead estimated delay from the current resource to the destination”
Kraft, Eryurek, and Fung are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft and Eryurek with the aforementioned teachings from Fung with a reasonable expectation of success, by adding steps that allow the software to add time with the motivation to more efficiently and accurately analyze information [Fung 021].
 As per claim 2, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 In addition, Kraft teaches:
wherein the first operation is performed by one of an integrated machine; or -2-Application No. 16/921,307 one or both of a software component or a hardware component, wherein the software component or the hardware component is external to and in communication with the machine; Kraft 008-0014: “The method herein referred to as Equipment Interactive Process Control (EIPC). The EIPC interface monitors the critical machine parametric values through a computer interface. Software within the computer allows machine analog and digital signals to be processed and converted to engineering units for analysis. The EIPC data allows the user to utilize a quantitative machine model created by the machine manufacturer to measure the actual machine performance, in real time, independent of the technology being passed through the machine. By providing a real time measure of the machine performance, accurate machine utilization can be tracked as well as machine process performance…A machine or work cell 10 which has an automated process controller is connected to an interface and analog-to-digital converter 11 which serves as an "equipment monitor and control adaptor"…  FIGS. 3, 4 and 5 illustrate on-line data that is available from the system of the present invention that is received from the machine/work cell 10 of FIG. 1. The data is displayed on a real time basis to the processor 13, and stored for use by the system users.”
   As per claim 4, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 Kraft may not explicitly teach the following. However, Eryurek teaches:
wherein one or both of the first machine usage period and the second machine usage period precedes the corresponding one of the first operation or the second operation; Eryurek 0071, 0117: “the asset utilization expert 50 can execute or oversee the execution of one or more mathematical or software models 56 that model the operation of a particular plant or entities within the plant, such as devices, units, loops, areas, etc. These models may be hardware models or they may be process control models. In one embodiment, to generate these models, a modeling expert divides the plant into component hardware and/or process control parts and provides a model for the different component parts at any desired level of abstraction. For example, the model for a plant is implemented in software and is made up of or may include a set of hierarchically related, interconnected models for the different areas of the plant. Similarly, the model for any plant area may be made up of individual models for the different units within the plant with interconnections between the inputs and outputs of these units. Likewise, units may be made up of interconnected device models, and so on. Of course, area models may have device models interconnected with unit models, loop models, etc. In this example model hierarchy, the inputs and outputs of models for the lower level entities, such as devices, may be interconnected to produce models for higher level entities, such as units, the inputs and outputs of which may be interconnected to create still higher level models, such as area models, and so on. The way in which the different models are combined or interconnected will, of course depend on the plant being modeled. While a single, complete mathematical model for the whole plant could be used, providing different and independent component models for different portions of or entities within the plant, such as areas, units, loops, devices, etc. and interconnecting these different models to form larger models may be useful for a number of reasons. Furthermore, it is desirable to use component models that can be run independently of one another as well as together with other component models as part of a larger model.” {Note: The art teaches the ability to operate in a hierarchical manner (following and preceding accordingly).}
Kraft and Eryurek are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft with the aforementioned teachings from Eryurek with a reasonable expectation of success, by adding steps that allow the software to perform operations with the motivation to more efficiently and accurately determine operations [Eryurek 0071].
 As per claim 5, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 Kraft may not explicitly teach the following. However, Eryurek teaches:
wherein one or both of the first machine usage period and the second machine usage period follows the corresponding one of the first operation or the second operation; Eryurek 0071, 0117: “the asset utilization expert 50 can execute or oversee the execution of one or more mathematical or software models 56 that model the operation of a particular plant or entities within the plant, such as devices, units, loops, areas, etc. These models may be hardware models or they may be process control models. In one embodiment, to generate these models, a modeling expert divides the plant into component hardware and/or process control parts and provides a model for the different component parts at any desired level of abstraction. For example, the model for a plant is implemented in software and is made up of or may include a set of hierarchically related, interconnected models for the different areas of the plant. Similarly, the model for any plant area may be made up of individual models for the different units within the plant with interconnections between the inputs and outputs of these units. Likewise, units may be made up of interconnected device models, and so on. Of course, area models may have device models interconnected with unit models, loop models, etc. In this example model hierarchy, the inputs and outputs of models for the lower level entities, such as devices, may be interconnected to produce models for higher level entities, such as units, the inputs and outputs of which may be interconnected to create still higher level models, such as area models, and so on. The way in which the different models are combined or interconnected will, of course depend on the plant being modeled. While a single, complete mathematical model for the whole plant could be used, providing different and independent component models for different portions of or entities within the plant, such as areas, units, loops, devices, etc. and interconnecting these different models to form larger models may be useful for a number of reasons. Furthermore, it is desirable to use component models that can be run independently of one another as well as together with other component models as part of a larger model…0123: FIG. 10 is an exemplary chart depicting one manner in which the PI for the unit 500 shown in FIG. 8 may be calculated. As shown in FIG. 10, each of a plurality of loops 575 that make up the unit 500 has its own PI and weighting coefficient, which may be user selected or defined based on the relative importance of that particular loop to the overall operation of the unit 500. The indexes and weights for the loops 575 may then be mathematically combined using a weighted average to arrive at a PI value of 83.2 for unit 500.”
Kraft and Eryurek are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft with the aforementioned teachings from Eryurek with a reasonable expectation of success, by adding steps that allow the software to perform operations with the motivation to more efficiently and accurately determine operations [Eryurek 0071].
 As per claim 6, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 Kraft may not explicitly teach the following. However, Eryurek teaches:
wherein one or both of the first machine usage period and the second machine usage period both precede and follow the corresponding one of the first operation or the second operation; Eryurek 0071, 0117: “the asset utilization expert 50 can execute or oversee the execution of one or more mathematical or software models 56 that model the operation of a particular plant or entities within the plant, such as devices, units, loops, areas, etc. These models may be hardware models or they may be process control models. In one embodiment, to generate these models, a modeling expert divides the plant into component hardware and/or process control parts and provides a model for the different component parts at any desired level of abstraction. For example, the model for a plant is implemented in software and is made up of or may include a set of hierarchically related, interconnected models for the different areas of the plant. Similarly, the model for any plant area may be made up of individual models for the different units within the plant with interconnections between the inputs and outputs of these units. Likewise, units may be made up of interconnected device models, and so on. Of course, area models may have device models interconnected with unit models, loop models, etc. In this example model hierarchy, the inputs and outputs of models for the lower level entities, such as devices, may be interconnected to produce models for higher level entities, such as units, the inputs and outputs of which may be interconnected to create still higher level models, such as area models, and so on. The way in which the different models are combined or interconnected will, of course depend on the plant being modeled. While a single, complete mathematical model for the whole plant could be used, providing different and independent component models for different portions of or entities within the plant, such as areas, units, loops, devices, etc. and interconnecting these different models to form larger models may be useful for a number of reasons. Furthermore, it is desirable to use component models that can be run independently of one another as well as together with other component models as part of a larger model…0123: FIG. 10 is an exemplary chart depicting one manner in which the PI for the unit 500 shown in FIG. 8 may be calculated. As shown in FIG. 10, each of a plurality of loops 575 that make up the unit 500 has its own PI and weighting coefficient, which may be user selected or defined based on the relative importance of that particular loop to the overall operation of the unit 500. The indexes and weights for the loops 575 may then be mathematically combined using a weighted average to arrive at a PI value of 83.2 for unit 500.”{Note: The prior art teaches the ability to perform the operations in a cycle/loop system.} 
Kraft and Eryurek are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft with the aforementioned teachings from Eryurek with a reasonable expectation of success, by adding steps that allow the software to perform operations with the motivation to more efficiently and accurately determine operations [Eryurek 0071].
 As per claim 7, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 In addition, Kraft teaches:
 obtaining a third transmission from the machine; inspecting the third transmission to determine that a third operation corresponding to the machine was executed; wherein the first length of the first machine usage period is based on a time interval between a first time associated with the first operation and a second time associated with the third operation; Kraft 008-0014: “002-015: A machine or work cell 10 which has an automated process controller is connected to an interface and analog-to-digital converter 11 which serves as an "equipment monitor and control adaptor". Interface 11 includes a microprocessor for interfacing the machine/work cell to a processor in block 13… FIG. 2 details the work flow through a work cell for coating semiconductor wafers with a photo resist material, exposing a pattern in the photo resist coating, and then developing and processing the coating. A brief description of the work cell process is given to illustrate a monitor process by the present invention, and to show how, in examples to follow, how particular processes are monitored on a real time basis, and compared with machine models to measure system performance… The basic process flow in the work cell is as follows. A semiconductor wafer is introduced into the work cell which is environmentally controlled. A wafer is coated (20) with a photo resist material. The coating is spun on while the wafer is on a rotating table… Next, the photo resist is baked, soft bake (23), to harden the photo resist coating. Control factors in the soft bake cycle (24) are temperature and time… Parameters (27) important during exposure are the intensity of the exposing light and the time length of the exposure…  The wafer is then hard baked (32) to harden the pattern of developed photo resist material. Time and temperature (33) are important factors during hare bake… the total wafers processed for the seven day period, and the model based percentage of utilization of the equipment. The data is also available on a real time display basis… The equipment used to perform this task normally utilizes a light integrator to compensate for variations in light source intensity by adjusting the exposure time to deliver a constant energy dose to the image plane.” 
{Note: The art teaches the execution of following steps based on a time interval of preceding steps.}
    PNG
    media_image1.png
    839
    525
    media_image1.png
    Greyscale

 As per claim 11, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 In addition, Fung teaches:
wherein the added duration is based on the first type of the first operation; Fung 021: “Step 310 performs a long-path timing analysis. The long-path timing analysis identifies a set of critical long paths. In an embodiment, critical long paths are identified as having the smallest long-path timing slack values. The long-path slack value of a path is: (long-path timing constraint)-(path delay). The long-path slack value represents how much delay can be added to a path before it violates its timing constraint. In some embodiments, this timing analysis produces M critical long paths, where M is an arbitrary value. In alternate embodiments, the set of critical long paths includes paths of the user design having long-path slack values below a certain threshold. In some embodiments, the set of critical long paths can be identified by performing a timing analysis to compute connection slacks from the timing constraints. After that, additional traversals can be used to try to find paths with low slack by selectively traversing through the design based on the connection slacks computed (tracing through connections with low slack). Additionally, step 310 adds the set of critical long-paths to a set of monitored paths, recording the constraints associated with those timing paths.”
Kraft, Eryurek, and Fung are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft and Eryurek with the aforementioned teachings from Fung with a reasonable expectation of success, by adding steps that allow the software to add time with the motivation to more efficiently and accurately analyze information [Fung 021].
 As per claim 12, Kraft, Eryurek, and Fung teach all the limitations of claim 11.
 In addition, Fung teaches:
wherein the first type of the first operation is used to add the added duration to one of before, after, or concurrent with the duration of the first operation to estimate the first usage period; Fung 021: “Step 310 performs a long-path timing analysis. The long-path timing analysis identifies a set of critical long paths. In an embodiment, critical long paths are identified as having the smallest long-path timing slack values. The long-path slack value of a path is: (long-path timing constraint)-(path delay). The long-path slack value represents how much delay can be added to a path before it violates its timing constraint. In some embodiments, this timing analysis produces M critical long paths, where M is an arbitrary value. In alternate embodiments, the set of critical long paths includes paths of the user design having long-path slack values below a certain threshold. In some embodiments, the set of critical long paths can be identified by performing a timing analysis to compute connection slacks from the timing constraints. After that, additional traversals can be used to try to find paths with low slack by selectively traversing through the design based on the connection slacks computed (tracing through connections with low slack). Additionally, step 310 adds the set of critical long-paths to a set of monitored paths, recording the constraints associated with those timing paths.”
Kraft, Eryurek, and Fung are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft and Eryurek with the aforementioned teachings from Fung with a reasonable expectation of success, by adding steps that allow the software to add time with the motivation to more efficiently and accurately analyze information [Fung 021]. 
Claims 13, 14, and 19 are directed to the method for performing the CRM of claims 1, 2, and 7 above (respectively).  Since Kraft, Eryurek, and Fung teach the method, the same art and rationale apply. 
Additionally, claim 13 slightly differs from claim 1 as it adds the following limitations: “obtaining, by the management system, a third network transmission from a second machine in the network of machines; inspecting, by the management system, the third network transmission to determine that a third operation corresponding to the second machine was executed; estimating, by the management system, a third length of a third machine usage period associated with the second machine; and generating, by the management system, second utilization statistics for the second machine based on at least the third machine usage period.”Kraft teaches the limitations above in the following citations: Kraft 008-0014: “002-015: A machine or work cell 10 which has an automated process controller is connected to an interface and analog-to-digital converter 11 which serves as an "equipment monitor and control adaptor". Interface 11 includes a microprocessor for interfacing the machine/work cell to a processor in block 13… FIG. 2 details the work flow through a work cell for coating semiconductor wafers with a photo resist material, exposing a pattern in the photo resist coating, and then developing and processing the coating. A brief description of the work cell process is given to illustrate a monitor process by the present invention, and to show how, in examples to follow, how particular processes are monitored on a real time basis, and compared with machine models to measure system performance… The basic process flow in the work cell is as follows. A semiconductor wafer is introduced into the work cell which is environmentally controlled. A wafer is coated (20) with a photo resist material. The coating is spun on while the wafer is on a rotating table… Next, the photo resist is baked, soft bake (23), to harden the photo resist coating. Control factors in the soft bake cycle (24) are temperature and time… Parameters (27) important during exposure are the intensity of the exposing light and the time length of the exposure…  The wafer is then hard baked (32) to harden the pattern of developed photo resist material. Time and temperature (33) are important factors during hare bake… the total wafers processed for the seven day period, and the model based percentage of utilization of the equipment. The data is also available on a real time display basis… The equipment used to perform this task normally utilizes a light integrator to compensate for variations in light source intensity by adjusting the exposure time to deliver a constant energy dose to the image plane.” 
{Examiner Note: The art teaches the execution of following steps based on a time interval of preceding steps. Additionally, repeating steps are not given patentable weight. The Applicant is merely describing a sequential cycle that repeats. Thus, since the art teaches the cycle, it would be obvious to one of ordinary skill in the art to repeat a step/cycle to achieve a desired result. }Claims 16-18 are directed to the method for performing the CRM of claims 4-6 above. Since Kraft, Eryurek, and Fung teach the method, the same art and rationale apply. 
As per claim 22, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 In addition, Eryurek teaches:
 identifying one or more of a packet network communications protocol and an encoding scheme for the first transmission; based on the one or more of the packet network communications protocol and the encoding scheme, determining that the first operation corresponding to the machine was executed; Eryurek 0053, 0062: “a computer system 30 is provided that is communicatively connected to the computers or interfaces associated with the various functional systems within the plant 10, including the process control functions 12 and 14, the maintenance functions, such as those implemented in the computers 18, 14A, 22 and 26 and the business functions. In particular, the computer system 30 is communicatively connected to the traditional process control system 12 and to the maintenance interface 18 associated with the control system 12, is connected to the process control and/or maintenance interfaces 14A of the distributed process control system 14, is connected to the rotating equipment maintenance computer 22 and the power generation and distribution computer 26, all via a bus 32. The bus 32 may use any desired or suitable local area network (LAN) or wide area network (WAN) protocol to provide communications …This data can take on any desired form based on how the data is generated or used by other functional systems. Still further, this data may be sent to the asset utilization expert 50 using any desired or appropriate data communication protocol and communication hardware such as the XML protocol discussed above. Generally speaking, however, the plant 10 is configured so that the asset utilization expert 50 automatically receives specific kinds of data from one or more of the data sources and so that the asset utilization expert 50 can take predetermined actions with respect to that data.”
Kraft and Eryurek are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft with the aforementioned teachings from Eryurek with a reasonable expectation of success, by adding steps that allow the software to communicate data with the motivation to more efficiently and accurately determine operations [Eryurek 0062].
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5528510 (hereinafter “Kraft”) et al., in view of U.S. PGPub 20020123864 to (hereinafter “Eryurek”) et al., in further view of U.S. Patent 7254789 to (hereinafter “Fung”) et al., and in further view of U.S. PGPub 20190108747 to (hereinafter “Stenning”) et al.
  As per claim 3, Kraft, Eryurek, and Fung teach all the limitations of claim 2.
 Kraft, Eryurek, and Fung may not explicitly teach the following. However, Stenning teaches:
wherein the first operation performed by one or both of the software component or the hardware component is a system maintenance operation; Stenning 0102: “Allocation of resources to training individual operators on the particular skill requiring training results in targeted operator performance improvement and improvement and optimization of training resource expenditure. On the machine side, analytics data can provide an early identification of machine inefficiencies, such as, for example, increased time between required calibrations or adjustment, increased running speed, increased noise or vibration, or general indications of abnormal or sub-optimal performance. Early identification of sub-optimal machine performance by the analytics engine can queue the machine for maintenance through an alert for calibration or maintenance to improve machine operation thus raising overall machine productivity over time. It is noted that patterns of inefficiency in both operator performance and machine operation are often not noticeable to either the operator or supervisor until there is a significant difference in operator or machine performance compared to normal, and by combining performance data and context data the analytics engine is capable of identifying inefficiencies at a stage far earlier than would be observable by a human.
Kraft, Eryurek, Fung, and Stenning are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft, Eryurek, and Fung with the aforementioned teachings from Stenning with a reasonable expectation of success, by adding steps that allow the software to perform operations with the motivation to more efficiently and accurately determine operations [Stenning 0102].
 Claim 15 is directed to the method for performing the CRM of claim 3 above. Since Kraft, Eryurek, Fung, and Stenning teach the method, the same art and rationale apply. 
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5528510 (hereinafter “Kraft”) et al., in view of U.S. PGPub 20020123864 to (hereinafter “Eryurek”) et al., in further view of U.S. Patent 7254789 to (hereinafter “Fung”) et al., and in further view of U.S. PGPub 20030061004 to (hereinafter “Discenzo”) et al.
 As per claim 8, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 Kraft, Eryurek, and Fung may not explicitly teach the following. However, Discenzo teaches:
inspecting the first transmission to determine that the first operation corresponding to the machine was executed comprises one or more of: analyzing one or more of packet metadata and frame metadata associated with the first transmission, performing deep packet inspection of the first transmission; decoding one or more packets included in the first transmission; Discenzo 0022: “The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition…0109-0110, 0177: diagnostics system 132 may further comprise a preprocessing portion (not shown) operatively coupled to the neural network, which conditions the measured current prior to inputting the current into the neural network, as well as a post processing portion operatively coupled to the neural network to determine whether the change in condition signal is due to a fault condition related to a motorized system driving the pump 110. In this regard, the post processing portion may comprise a fuzzy rule based expert system. In addition, the diagnostics system 132 may detect one or more faults relating to the operation of the pump 110 and/or one or more faults relating to the operation of a motor driving the pump 110 according to the measured current.”
Kraft, Eryurek, Fung, and Discenzo are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft, Eryurek, and Fung with the aforementioned teachings from Discenzo with a reasonable expectation of success, by adding steps that allow the software to analysis operations with the motivation to more efficiently and accurately analyze and communicate accurate information [Discenzo 0177].
 Claim 20 is directed to the method for performing the CRM of claim 8 above. Since Kraft, Eryurek, Fung, and Discenzo teach the method, the same art and rationale apply. 
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5528510 (hereinafter “Kraft”) et al., in view of U.S. PGPub 20020123864 to (hereinafter “Eryurek”) et al., in further view of U.S. Patent 7254789 to (hereinafter “Fung”) et al., and in further view of U.S. PGPub 20050131810 to (hereinafter “Garrett”) et al.
 As per claim 9, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 Kraft, Eryurek, and Fung may not explicitly teach the following. However, Garrett teaches:
wherein generating utilization statistics for the machine comprises: determining a sum of the first machine usage period and the second machine usage period, determining a period of available machine time; and determining a utilization percentage based on the sum of the first machine usage period and the second machine usage period divided by the period of available machine time; Garrett 0014-0028: “The computer program can include instructions to establish a price per unit of usage, establish a minimum number of units of usage per time period, track usage of the equipment per time period, obtain payments per time period based on multiplying a credited number of units of usage by a price per unit of usage and subtracting a total of previous payments, wherein cumulative payments for a number of time periods are at least equal to an amount determined by multiplying a total of the minimum number of units of usage over the number of time periods by the price per unit of usage, and to update the credited usage to reflect the cumulative payments when the total of the minimum number of units of usage over the number of time periods exceeds the credited usage. The computer program can further include instructions to subtract a credit from the payments for the equipment usage for a time period when the credited usage is greater than the total of the minimum number of units through the time period, and greater than the cumulative usage through the time period, and instructions to update the credited usage to reflect the credit. The instructions to subtract the credit can include instructions to determine a first difference between the credited usage and the cumulative usage, determine a second difference between the credited usage and the total of the minimum number of units, and determine the credit by multiplying the price per unit of usage by a lesser one of the first difference and the second difference… to identify a number of time periods as a term for the usage of the equipment, identify a total commitment for the term of usage as the sum of the minimum number of units of usage for the time periods of the term, and limit the payments obtained to the total commitment multiplied by the price per unit of usage.”
Kraft, Eryurek, Fung, and Garrett are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft, Eryurek, and Fung with the aforementioned teachings from Garrett with a reasonable expectation of success, by adding steps that allow the software to perform mathematical operations with the motivation to more efficiently and accurately analyze information [Garrett 0015].
 As per claim 9, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 Kraft, Eryurek, and Fung may not explicitly teach the following. However, Garrett teaches:
wherein generating utilization statistics for the machine comprises: determine sum of the first machine usage period and the second machine usage period, determining a period of available machine time; and determining a utilization percentage based on the sum of the first machine usage period and the second machine usage period divided by the period of available machine time; Garrett 0014-0028: “The computer program can include instructions to establish a price per unit of usage, establish a minimum number of units of usage per time period, track usage of the equipment per time period, obtain payments per time period based on multiplying a credited number of units of usage by a price per unit of usage and subtracting a total of previous payments, wherein cumulative payments for a number of time periods are at least equal to an amount determined by multiplying a total of the minimum number of units of usage over the number of time periods by the price per unit of usage, and to update the credited usage to reflect the cumulative payments when the total of the minimum number of units of usage over the number of time periods exceeds the credited usage. The computer program can further include instructions to subtract a credit from the payments for the equipment usage for a time period when the credited usage is greater than the total of the minimum number of units through the time period, and greater than the cumulative usage through the time period, and instructions to update the credited usage to reflect the credit. The instructions to subtract the credit can include instructions to determine a first difference between the credited usage and the cumulative usage, determine a second difference between the credited usage and the total of the minimum number of units, and determine the credit by multiplying the price per unit of usage by a lesser one of the first difference and the second difference… to identify a number of time periods as a term for the usage of the equipment, identify a total commitment for the term of usage as the sum of the minimum number of units of usage for the time periods of the term, and limit the payments obtained to the total commitment multiplied by the price per unit of usage.”
Kraft, Eryurek, Fung, and Garrett are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft, Eryurek, and Fung with the aforementioned teachings from Garrett with a reasonable expectation of success, by adding steps that allow the software to perform mathematical operations with the motivation to more efficiently and accurately analyze information [Garrett 0015].
  Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5528510 (hereinafter “Kraft”) et al., in view of U.S. PGPub 20020123864 to (hereinafter “Eryurek”) et al., in further view of U.S. Patent 7254789 to (hereinafter “Fung”) et al., and in further view of U.S. PGPub 20110167477 to (hereinafter “PICCIRILLO”) et al.
 As per claim 21, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
 Kraft, Eryurek, and Fung may not explicitly teach the following. However, PICCIRILLO teaches:
 identifying the machine as a machine of a first type; aggregating the generated utilization statistics for the machine with utilization statistics corresponding to a plurality of additional machines of the first type; and generating fleet utilization statistics for, collectively, the machine and the plurality of additional machines of the first type; PICCIRILLO 0013-0025: “acquired data from monitored generator equipment and other sources 150, and specific machine/equipment operational history data/statistics, proprietary knowledge-base information including fleet reliability data 160, as well as various proprietary analysis/diagnostic software application tools for predicting and diagnosing equipment faults/failures 170, 172. Preferably, the GMS 100 is made accessible to one or more user/customer devices at both a direct-connect interface local to the GMS hardware and from multiple remote locations via, for example, the Internet or other conventional Ethernet/RS232/WAN/LAN 180. In this example GMS arrangement, machine specific operational data, fleet reliability data/statistics, and other proprietary knowledge-base information 160 is provided and may be accessed, for example, via one or more remotely located monitoring and diagnostic (M&D) center servers 190 and/or via various in-the-field service equipment 191--such as portable laptop computers, mobile devices or other test equipment typically used by service technicians. Machine specific data/statistics 160 also may include configurable parameters that are used to tune and set baselines for the rules used by the SOH rule engine 110. In addition, such information/data may be further supplemented or accessed by operator consoles and workstations 192 situated at various client/customer plants..”
Kraft, Eryurek, Fung, and PICCIRILLO are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft, Eryurek, and Fung with the aforementioned teachings from PICCIRILLO with a reasonable expectation of success, by adding steps that allow the software to perform mathematical operations with the motivation to more efficiently and accurately analyze information [PICCIRILLO 0013].
 Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5528510 (hereinafter “Kraft”) et al., in view of U.S. PGPub 20020123864 to (hereinafter “Eryurek”) et al., in further view of U.S. Patent 7254789 to (hereinafter “Fung”) et al., and in further view of U.S. PGPub 20150156100 to (hereinafter “Skaaksrud”) et al.
 As per claim 23, Kraft, Eryurek, and Fung teach all the limitations of claim 1.
Kraft, Eryurek, and Fung may not explicitly teach the following. However, Skaaksrud teaches:
determining whether the first transmission includes payload data corresponding to the first operation; Skaaksrud 1277-1318: “As shown in FIG. 67A, the exemplary autonomous vehicle 6700 incorporates a master node 6725 and employs a control system 6705 and sensors 6722 to navigate from one location to another location via a propulsion system 6710 and a steering system 6715 while carrying packages in a package payload…Exemplary node-enabled autonomous vehicle 6700 is shown in this illustrated embodiment more particularly includes an exemplary package articulation system having an electronic module 6900, which is connected to and controls an articulating system 6905 movable to place and remove a package from within the package payload storage 6720 of vehicle 6700… may use different types of structure to articulate and maintain a grasp and control of a package as it is placed in or removed from the package payload 6720.”
Kraft, Eryurek, Fung, and Skaaksrud are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kraft, Eryurek, and Fung with the aforementioned teachings from Skaaksrud with a reasonable expectation of success, by adding steps that allow the software to utilize payloads with the motivation to more efficiently and accurately communicate and analyze information [Skaaksrud 1318].
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wenjun Zhou., .U.S. PGPub 2017/0220016A method of manufacturing at least a first product and a second product with at least a first machine and a second machine at a minimum cost in a environment in which a cost of energy used by the first machine and the second machine caries a a function of time may include generating multiple chromosomes. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683